Citation Nr: 0016051	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-23 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to July 31, 1996, for 
the grants of service connection for a right knee disability, 
right ankle disability, and vascular disorder of the right 
leg. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in December 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The veteran appealed the 
RO's assignment of the July 31, 1996 effective date for the 
grant of service connection for a right knee disability, 
right ankle disability, vascular disorder of the right leg, 
and dysthymia with a history of conversion disorder, all of 
which were assigned 10 percent disability ratings, except for 
the right ankle disability, which was assigned a 
noncompensable rating.  

In a decision dated February 2, 1999, the Board denied the 
veteran's claim for entitlement to service connection for an 
effective date prior to July 31, 1996, for the grants of 
service connection for a right knee disability, right ankle 
disability, vascular disorder of the right leg, and dysthymia 
with a history of conversion disorder.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 1999, counsel for 
the appellant and VA filed a joint motion to vacate and 
remand the Board's February 1999 decision that denied the 
veteran's claim for entitlement to an effective date prior to 
July 31, 1996, for the grants of service connection for a 
right knee disability, right ankle disability, and a vascular 
disorder of the right leg.  The veteran's claim for dysthymia 
with a history of conversion disorder was withdrawn by 
agreement of the parties.  The joint motion for remand was 
granted by Order of the Court dated in October 1999, which 
dismissed the veteran's claim for dysthymia with a history of 
conversion disorder, and remanded the other issues for 
further adjudication and disposition in accordance with the 
joint motion.


REMAND

The evidence of record reveals that the veteran was medically 
discharged from active duty due to physical disabilities, to 
include a non-organic paralysis of the right leg, and a post 
phlebitic syndrome of the right leg.  He first filed claims 
of service connection for these disabilities, and for a right 
knee disability, on June 27, 1984, at the Columbia, South 
Carolina RO, within one year after discharge from service.  
At this time, the veteran noted his address as [redacted].  
The claims file also contains 
the following: a copy of the veteran's Form DD 214, which 
indicates that the veteran's mailing address after his 
separation from service would be [redacted]; and a Certificate of Eligibility for a home 
loan, dated June 11, 1984, which states the same [redacted], address. 

Pursuant to his claims of entitlement to service connection, 
in October 1984, the veteran underwent VA general medical, 
orthopedic, and radiology examinations at the VA hospital in 
Columbia, South Carolina.  Shortly thereafter, the veteran 
departed from South Carolina for Michigan, as explained by a 
November 15, 1984 "reference slip" (VA Form 3230) contained 
in the veteran's claims file, which states that "[the 
veteran] called 11-15-84 stating he must go home to Michigan 
for an indefinite period of time.  He will notify you in 
writing as to any return back to South Carolina or 
transferring his records to Michigan."  No further response 
was received from the veteran until he filed new claims in 
1996.  

A deferred rating decision from the Columbia, South Carolina 
RO, dated in January 8, 1985, states that the RO was 
developing the veteran's claims.  Among other things, this 
deferred rating decision indicates that the RO wanted to 
contact the veteran to request and obtain evidence from him 
in order to develop his claims, but that the RO did not know 
of his whereabouts.  As such, the RO did not adjudicate the 
claims of entitlement to service connection for an effective 
date prior to July 31, 1996, for the grants of service 
connection for a right knee disability, right ankle 
disability, and a vascular disorder of the right leg, in the 
apparent belief that the veteran had abandoned his claims.

In July 1996, the veteran filed new claims of entitlement to 
service connection for a right knee disability, right ankle 
disability, and vascular disorder of the right leg.  As 
previously noted, the RO granted service connection for these 
disabilities effective July 31, 1996, in accordance with a 
December 1996 rating decision.  The veteran filed a December 
1996 notice of disagreement (NOD) to this rating decision 
requesting an effective date prior to July 31, 1996, for his 
service-connected disabilities.  

The veteran contends that he is entitled to an effective date 
prior to July 31, 1996, for his service-connected right knee 
disability, right ankle disability, and vascular disorder of 
the right leg, on the basis that he was medically discharged 
from the service in May 1984 for these disabilities, and that 
the RO should have known to contact him at an alternate 
address in Michigan.

The law provides that the effective date for an original 
claim, or claim for compensation, will be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).

Additionally, pursuant to 38 C.F.R. § 3.158(a) (1999), where 
evidence requested in connection of an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned, and after the expiration 
of the one year, further action may not be taken unless a new 
claim is received.  This regulation further provides that 
should the right to a benefit finally be established, a 
subsequent award shall commence no earlier than the date of 
the filing of the new claim.  

In granting the joint motion to vacate and remand in October 
1999, the Court ordered VA to determine whether [redacted], was an alternate known address at which 
the RO could have attempted to contact the veteran.  It is 
apparent that the RO, in denying the veteran's claim for an 
earlier effective date, determined that the veteran had 
abandoned his claim in 1984.  However, the RO's July 1997 
statement of the case (SOC) did not cite the applicable 
regulation (38 C.F.R. § 3.158 (1999)) or even explain the 
basis for the decision.  Governing regulations provide that 
when, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  It is the Board's 
judgment that the RO must readjudicate the issue of whether 
an effective date prior to July 31, 1996, for the grants of 
service connection for a right knee disability, right ankle 
disability, and vascular disorder of the right leg, is 
warranted, consistent with the joint motion for remand and 
Court order noted above. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

The RO should readjudicate the issue of 
whether an effective date prior to July 
31, 1996, for the grants of service 
connection for a right knee disability, 
right ankle disability, and vascular 
disorder of the right leg, is warranted.  
In so doing, the RO should consider and 
discuss the merits of whether the veteran 
should have been contacted at the [redacted], 
address, as 
shown on his DD 214 and Certificate of 
Eligibility for a home loan, after his 
original claim for service connection was 
filed in 1984.  If the benefit sought is 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a rationale for the decision and 
all applicable law and regulations, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




